Citation Nr: 0832074	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right elbow fracture.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of trauma to the right hip and right lumbar region.

3.  Entitlement to a compensable rating for residuals of a 
left fifth metacarpal bone fracture.

4.  Entitlement to an effective date earlier than February 
23, 2007, for the assignment of a 20 percent disability 
rating for residuals of trauma to the right hip and right 
lumbar region.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied an increased rating 
for residuals of a right elbow fracture, residuals of trauma 
to the right hip and right lumbar region, and for residuals 
of a left fifth metacarpal bone fracture.  The Board remanded 
the issues in January 2007 for further development. 

A March 2007 rating decision increased the rating for 
residuals of trauma to the right hip and right lumbar region 
to 20 percent, effective February 23, 2007.  As this 20 
percent rating is less than the maximum available rating, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has also disagreed with the effective date 
assigned for the 20 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issue of entitlement service connection for depressive 
disorder is addressed in a separate decision as the veteran 
is represented by an attorney for that issue.


REMAND

The veteran seeks an increased evaluation for residuals of a 
fracture of the right elbow, residuals of trauma to the right 
hip and lumbar area, and residuals of a fracture of the left 
fifth metacarpal.

The veteran's claim was received in April 2003 and during the 
pending appeal, changes were made to that portion of the 
Rating Schedule that addresses ratings of the spine, 
effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 
2003).  Where a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
concluded, both the former and current schedular criteria are 
to be considered.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

This case was remanded in January 2007 for further 
development.  After review of additional VA treatment records 
and reports of VA examinations, the RO issued a supplemental 
statement of the case in April 2007 that assigned  a 20 
percent rating for residuals of trauma to the right hip and 
right lumbar region, and denied increased ratings for 
residuals of a fracture of the right elbow and for residuals 
of a fracture of the left fifth metacarpal bone were denied.  
In May 2007 the veteran submitted a statement dated in May 
2007 from a private medical provider with a waiver of review 
by the RO and also stated that he had no other information or 
evidence to submit.  The private physician for internal 
medicine and rheumatology noted that the veteran had been 
seen at his office since October 2006 and had been found with 
multiple conditions which included the issues on appeal.  
Thus, a remand is necessary to obtain the veteran's private 
medical treatment records from the identified physician.  
38 U.S.C.A. § 5103A(b) (VA is obligated to obtain relevant 
records that the claimant adequately identifies).   

Also, in May 2007 the veteran disagreed with the effective 
date assigned for a 20 percent disability rating for 
residuals of trauma to the right hip and lumbar area.  The 
filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  It does 
not appear that a statement of the case has been issued with 
respect to this issue.  Accordingly, because a timely notice 
of disagreement regarding that issue has been submitted, a 
remand of the issue is required in order for the RO to 
provide the veteran a statement of the case.  When a notice 
of disagreement has been timely filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
regarding the issue of entitlement to an 
effective date earlier than February 23, 
2007, for the assignment of a 20 percent 
disability rating for residuals of trauma 
to the right hip and right lumbar region.  
Inform the veteran of his appeal rights.

2.  Request that the veteran furnish 
identifying information and authorization 
for VA to request the private medical 
treatment records from the physician who 
signed a May 2007 medical statement for 
the period from October 2006 to the 
present.   

3.  Then, readjudicate the issues on 
appeal.  Both the prior and revised 
regulations for rating of spine 
disabilities should be considered.  If any 
benefit sought on appeal is denied, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

